Title: To Thomas Jefferson from William Short, 30 November 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague Nov. 30 1792

I return you a thousand thanks for your friendly letter of Oct. 16 and its enclosed extracts of those of March 18 and April 24. I recieved it the day before yesterday from Amsterdam with the others accompanying it. I have written already to M. Morris and spoken to the French Minister, who is still here incognito as it were, to know if I can pass through France with the certainty of not being stopped on the Spanish frontier. He assures me there is not the smallest doubt and has written to ask for passeports to put it out of question. They will be here in eight days. It is important before leaving this place to be assured of that as it would otherwise be best to pass at once through England, and embark in the packet for Lisbon. You may be assured I will give every possible attention to the important business confided to us—and what you call your sermonizing I consider as a proof of your friendship which is very dear to me. I will not omit to procure for you the collection of Cortezs letters if possible—and attend also to your desire with respect to the Spanish dollar.

I feel how much I owe you for what you did with respect to the caveat because I know your aversion to interfering—it is certainly the greatest proof of friendship you could give me. My affairs have been managed since I left Virginia as most Virginia affairs. Colo. Skipwith promised me to do better and after having kept them for some time in his hands, at length turned them over to M. Donald who on leaving Richmond turned them over to M. Browne. I do not know him—but M. Donald says he is much to be relied on—but I feel I am much more in his power than I would wish to be—because it is more I believe than necessary—all my stock is in his name—and he can of course do what he pleases with it. He wrote me he had kept it in his name to avoid the necessity and trouble of my sending a power of attorney to recieve the interest, according to the rules established. But I think having it in my own name, saving all risks would be well worth the trouble of sending a power of attorney—though I know not if that is the only inconvenience. M. Browne converted my State certificates into the assumed debt—if I had been consulted I think I should have preferred the State security to undergoing such a loss in having them assumed—but as he did for the best—I made no objection—and probably he was more in the way of judging what was for the best. He at a venture a long time ago laid out my certificates I think for bank stock leaving me the alternative to accept it or not on giving notice to Messrs. Donald & Burton. I immediately gave notice that I did not chuse it—of course the affair is as to me non avenue. The last letter which I received from Mr. Browne which was last year, stated my funds in his hands as received from Colo. Skipwith and purchased with interest since as follows—15000 dollars 6. p. cents—11,256. dollars 3. p. cents—and 7,504. dollars deferred. This was a great drawback occasioned by the assumption. He had some small debts to recieve and Colo. Skipwith had still something to pay up, I think. I left with him upwards of £5000 in certificates when I left Virginia—viz. he recieved them from B. Harrison—and a sum in cash from Harvie which I could never learn either from him or any body else the amount of—nor how disposed of. He has often promised me to send an account of it but never did. As to Browne’s statement he can best know whether it is just, but I suppose it to be so. In consequence of your kind and friendly offer I now ask the favor of you, to decide for me the propriety of having the funds placed in my own name—if there should be no other inconvenience than simply that of sending a power of attorney to recieve the interest, it seems to me much less than the security in having the funds in my own name. In that case I will thank you to have it done. I shall write to M. Donald and to M. Browne to  desire the latter to follow your instructions in whatever concerns me. My standing orders with him are to have the interest laid out regularly in more of the principal either 6. or 3. p. ct. or deferred, whichever is most advantageous—and I wish that system to be followed unless you see cogent reasons against it. This has always been my desire and if Colo. Skipwith had followed it I should now have been very differently circumstanced. M. Donald also recieved from M. Parker a certain sum in certificates which he keeps in his name—it was a part of what I gave Parker the cash for in June 89. at Paris. He was to have invested it for me in America on the best terms. The same cash I had previously put in your hands at Paris and afterwards M. Grands. I had liked to have lost it with Parker who was near or quite bankrupt—a part was lost—viz. not laid out for me after being kept until it was too late. I purpose laying out a part of what I possess in lands when I return to America and to become a farmer and manufacturer perhaps—but certainly a farmer. The present dispersion of my family makes me more uncertain than I would wish to be as to the place of my settlement. I have been long separated from my brother and sisters—but I wish to be with them or near them when I settle myself. I know not how or where my sister is settled in Kentuckey—but hope it is in the neighbourhood of my brother—which will probably decide me in favor of that country. I imagine my Sister Eliza will consent to go with me if I should not find her there. I should have thought she would have gone with my brother—or at least with my sister whose marriage I have learned only from you. My brother’s letter which was not inclosed to you as he expressed in his letter, would no doubt have given me all this information. I regret exceedingly its loss. I take the liberty of inclosing one for my sister, which I ask the favor of you to convey. I imagine she is still at Colo. Skipwiths—but know nothing on the subject.
I know nothing of what has become of my western lands sold me by Harvie, nor the 1000 acres near Norfolk. I know not how it happens but I have never been able to learn any thing from any body respecting them. The papers were in Colo. Skipwith’s hands. He or my brother I suppose still has them. I never could learn whether the title from Harvie to the Norfolk lands was ever recorded.
I am sorry to find you are certain the diplomatic grade will not be advanced. It seems unaccountable that the U.S. should put themselves gratuitously on the footing of the most insignificant countries—for only such have such grades at the courts where we are—and indeed I believe there are none who have at present—here at least there is no resident except myself and one by interim from Poland—if they will not augment the salary they should at least change the name,  for their own sake and that of their agents, and add plenipotentiary even with the same salary. I cannot devise a single reason against it. There are many for it—however they may do as they please. They will change in time—and then it will be a matter in which I shall not be concerned. I know not what motive they can have for putting their agents in the position of being often humiliated—always less in the way of information—and that in paying as much or near it as other powers pay to have their agents agreeably situated and respected. They have probably good reasons for this since they will not change the system. I have done my duty in stating the inconvenience and impropriety of the present system—as to the rest I will neither care or do any thing further about it.
Should Congress not augment the foreign fund, I think it was to be inferred from your letter that the place here would be discontinued. From whence comes it that this is the place which passes before that of Lisbon—our commercial connexions with this country are more considerable than with Portugal, and the money holders of this country, or their favorable opinion is more important than that of any part of the whole of Portugal. It would seem natural that they should be pleased to see here a representative of the U.S. and particularly to see one on the footing of the representatives of other great powers. I should imagine the Sec. of the treasury would wish to have this place preserved—and I should hope that if both your sentiments combined it would be preserved. I have no idea I should prefer Madrid. The most agreeable thing under present circumstances would be for the President to give me my choice as soon as he could—and I think I am in some degree entitled to this kind of treatment after all that has happened. Whatever may happen, I shall be ever my dear Sir, your obliged & faithful friend & servant

W: Short


I desire much to know whether the U.S. intend keeping their minister at present at Paris. I imagine M. will be your successor. If the P. should chuse it, he certainly will be, for it seems public opinion is unavailing against his will in such cases. I am sorry you persist in your design—and fear you have reasons for it which may be disagreeable—but I cannot concieve what they are. My private letters to you unacknowleged are Sep. 15. Oct. 22. Nov. 2. 20.

